Title: From Thomas Jefferson to Albert Gallatin, 7 December 1802
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to mr Gallatin
            Dec. 7. 1802.
          
          The short answer to the Collectors is that Sea letters are never given out but in time of war. then they are given in consequence of the stipulations in treaties to ascertain our flag to the other party when belligerent. no Sea letter was ever issued by this government till the commencement of the war between France & Great Britain.—I should except from these observations the case of vessels going on voiages beyond the Cape of good hope; all nations furnish such with sealetters and so did we from the beginning of this government. 
          I inclose you other papers from Majr. Jackson. I know not why they are sent to me, unless to give him an opportunity of assuring me that I have a very good opinion of him: an assurance which needs some modification. his evidence is a little commonplace compliment in an answer to a letter in which he laid himself out for it. health & friendly salutations.
        